      Case 4:19-cv-03972 Document 3 Filed on 10/21/20 in TXSD Page 1 of 5
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                         October 21, 2020
                                                                                        David J. Bradley, Clerk

                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

UNITED STATES OF AMERICA,                        §
                                                 §
       Plaintiff-Respondent,                     §
                                                 §
V.                                               §    CRIMINAL ACTION NO. H-12-336-1
                                                 §    CIVIL ACTION NO. H-19-3972
JERAMY JEROME GAGE.,                             §
                                                 §
                                                 §
       Defendant-Movant.                         §



                       MEMORANDUM AND RECOMMENDATION


       Pending before the Magistrate Judge upon referral from the District Judge is Movant Jeramy

Jeramy Jerome Gage’s (“Gage”) § 2255 Motion to Vacate, Set Aside or Correct Sentence (Document

No.773).1 After reviewing Movant’s § 2255 Motion, the United States’s Response and Motion to

Dismiss Gage’s Successive Motion for Relief under 28 U.S.C. § 2255 (Document No. 776), and

Gage’s Response (Document No. 777), the record of the proceedings before the District Court in the

underlying criminal case and on appeal, the earlier post conviction proceeding, and the applicable

law, the Magistrate Judge RECOMMENDS, for the reasons set forth below, that Movant Jeramy

Jerome Gage’s § 2255 Motion (Document No. 773) be DISMISSED WITHOUT PREJUDICE for

lack of jurisdiction because Gage filed the instant action without seeking leave to file a successive



       1
         Jeramy Jerome Gage’s’s Motion to Vacate, Set Aside or Correct Sentence can be found
at Document No. 1 in Civil Action H-19-3972 and at Document No.733 in Criminal Action No.
H-12-336. References hereafter will be to the Criminal Document numbers unless otherwise
indicated.
          Case 4:19-cv-03972 Document 3 Filed on 10/21/20 in TXSD Page 2 of 5




§ 2255 motion from the Fifth Circuit Court Appeal, and it is further recommended that the case be

transferred to the United States Court of Appeals for the Fifth Circuit for a determination of whether

Gage should be allowed to file to file the successive motion in the district court.

I.        Procedural History

          Gage, who is currently in the custody of the United States Bureau of Prisons, has previously

sought federal habeas corpus relief under 28 U.S.C. § 2255. This is Gage’s second attempt at § 2255

relief.

          On May 31, 2012, Gage and co-defendants Mark Wayne Wheeler and Annie Mae Ball were

charged by Indictment with possession with intent to distribute 5 kilograms or more of cocaine.

(Document No. 20). On September 26, 2012, a two-count Superseding Indictment was returned

charging Gage, Mark Wayne Wheeler, Annie Mae Ball, Jeffrey Ray Johnson, Lawrence Perry, and

Ramola Kaye Brown with conspiracy to possess with intent to distribute 5 kilograms or more of

cocaine, and less than 50 kilograms of marijuana (Count 1), and Mark Wayne Wheeler with felon

in possession of a firearm (Count 2). (Document No. 70). On December 12, 2012, a two-count

second Superseding Indictment was returned. The second Superseding Indictment added additional

defendants to the conspiracy count. (Document No. 128). On February 11, 2014, a three-count third

Superseding Indictment was returned. Gage was charged in Count 1sss with conspiracy to possess

with intent to distribute a controlled substance in violation of 21 U.S.C. §§ 846, 841(a)(1),

841(b)(1)(A)(ii) and 841(b)(1)(D). (Document No. 314). On March 28, 2014, Gage pleaded guilty,

pursuant to a written Plea Agreement, to Count 1sss. (Document Nos.349, Transcript of

Rearraignment Hearing, Document No. 656). On October 2, 2015, Gage was sentenced to a term

of imprisonment of 292 months, to be followed by a term of supervised release of five years, and a


                                                   2
       Case 4:19-cv-03972 Document 3 Filed on 10/21/20 in TXSD Page 3 of 5




special assessment of $100. (Transcript of Sentencing, Document No. 619, pp.22-25). Judgment

was entered on October 8, 2015. (Document No. 612). Gage appealed his conviction and sentence

to the Fifth Circuit Court of Appeals. The Fifth Circuit, unpersuaded by Gage’s arguments that the

Government breached the Plea Agreement by undermining the Plea Agreement during sentencing

and by not recommending a three-point reduction for acceptance of responsibility, affirmed his

conviction. (Document Nos. 732, 733). Gage did not file a petition for writ of certiorari with the

United States Supreme Court.

         On November 17, 2017, Gage filed a § 2255 Motion to Vacate, Set Aside, or Correct

Sentence (Document No. 746. ). In that motion, Gage argued that his attorney was ineffective at

sentencing for failing to call as a witness, Jaime Mitchell, to rebut statements in the PSR that resulted

in an increased sentence based on obstruction of justice and no reduction for acceptance of

responsibility. On August 27, 2018, the undersigned issued a Memorandum and Recommendation.

(Document No.763).         The Court, on October 5, 2018, adopted the Memorandum and

Recommendation and denied Gage’s § 2255 motion. (Document No. 766).

        On October 11, 2019, Gage filed this, his second § 2255 Motion. (Document No.773). Gage,

relying on Johnson v. United States, 135 S.Ct. 2551 (2015), asserts that his sentence was improperly

enhanced under the guidelines. He also appears to raise a claim of ineffective assistance of counsel.

He argues that counsel failed to file an appeal. Here, Gage’s current § 2255 motion again challenges

the same conviction as in his prior § 2255 motion.

        The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) amended 28 U.S.C.

§ 2255 to provide that:

        A second or successive motion must be certified as provided in section 2244 by a panel of


                                                   3
      Case 4:19-cv-03972 Document 3 Filed on 10/21/20 in TXSD Page 4 of 5




       the appropriate court of appeals to contain–

       (1) newly discovered evidence that, if proven and viewed in light of the evidence as
       a whole, would be sufficient to establish by clear and convincing evidence that no
       reasonable fact finder would have found the movant guilty of the offense; or

       (2) a new rule of constitutional law, made retroactive to cases on collateral review by
       the Supreme Court, that was previously unavailable.

Of significance for the instant action, AEDPA further amended 28 U.S.C. § 2244 to provide that:

       (3)(A) Before a second or successive application permitted by this section is filed in
       the district court, the applicant shall move in the appropriate court of appeals for an
       order authorizing the district court to consider the application.

Pursuant to 28 U.S.C. § 2244(3)(A), Gage must first obtain authorization from the Fifth Circuit

before this Court has jurisdiction to entertain Gage’s successive § 2255 motion. See United States

v. Fulton, 780 F.3d 683, 686 (5th Cir. 2015); United States v. Orozco-Ramirez, 211 F.3d 862 (5th

Cir. 2000); United States v. Key, 205 F.3d 773, 774 (5th Cir. 2000); Hooker v. Sivley, 187 F.3d 680,

681-82 (5th Cir. 1999); United States v. Rich, 141 F.3d 550, 554 (5th Cir. 1998), cert. denied, 526

U.S. 1011 (1999). Gage filed his second federal habeas motion without first obtaining Fifth Circuit

authorization to do so. As a result, until Gage obtains the Fifth Circuit’s approval to file another

federal habeas motion, this Court lacks jurisdiction over the instant action and it should therefore

be dismissed without prejudice.

II.    Conclusion and Recommendation

       Based on the foregoing, the Magistrate Judge

       RECOMMENDS that Movant Jeramy Jerome Gage’s § 2255 Motion to Vacate, Set Aside

or Correct Sentence (Document No.773) be DISMISSED WITHOUT PREJUDICE for lack of

jurisdiction, and that this case be transferred to the United States Court of Appeals for the Fifth



                                                 4
      Case 4:19-cv-03972 Document 3 Filed on 10/21/20 in TXSD Page 5 of 5




Circuit for a determination of whether Movant should be allowed to file the instant successive

§ 2255 motion under 28 U.S.C. § 2244(b)(3)(A) and 2255(h).

       The Clerk shall file this instrument and provide a copy to all counsel and unrepresented

parties of record. Within 14 days after being served with a copy, any party may file written

objections pursuant to 28 U.S.C. § 636(b)(1)(C), Fed. R. Civ. P. 72(b), and General Order 80-5, S.D.

Texas. Failure to file objections within such period shall bar an aggrieved party from attacking

factual findings on appeal. Thomas v. Arn, 474 U.S. 140 (1985); Ware v. King, 694 F.2d 89 (5th Cir.

1982), cert. denied, 461 U.S. 930 (1983); Nettles v. Wainwright, 677 F.2d 404 (5th Cir. 1982) (en

banc). Moreover, absent plain error, failure to file objections within the fourteen day period bars an

aggrieved party from attacking conclusions of law on appeal. Douglass v. United Services

Automobile Association, 79 F.3d 1415, 1429 (5th Cir. 1996).

       Signed at Houston, Texas, this 21st day of October, 2020.




                                                  5
